Towaki Komatsu
802 Fairmount PI. Apt. 4B
Bronx, NY 10460
Tel; 718-450-6951
E-mail: Towaki Komatsu@vahoo.com



September 6, 2019                                                                             in;
                                                                 ■Ifiif "                  'MlJi
Hon. Cheryl Pollack                                                     | SB' 0 i!Ul!j j
United States Magistrate District Judge
United States District Court
225 Cadman Plaza East
Brooklyn, New York 11201

       Re:     Hikind v. Ocasio-Cortez,
               No. 19-CV-3956 (FB)(CLP) (E.D.N.Y.)


Dear Magistrate Judge Pollack,

My name is Towaki Komatsu. Tm filing this letter pursuant to FRCP Rule 24 that concerns

intervention both as of right and by permission in order to be granted the ability to intervene in

this action as an interested party against Andrea Ocasio-Cortez. Under Rule 24(a)(2), a district

court must grant an applicant's motion to intervene if "(1) the motion is timely; (2) the applicant

asserts an interest relating to the property or transaction that is the subject of the action; (3) the

applicant is so situated that without intervention, disposition of the action may, as a practical

matter, impair or impede the applicant's ability to protect its interest; and (4) the applicant's

interest is not adequately represented by other parties." Rule 24(b)(1) addresses permissive

intervention and states, "the court may permit anyone to intervene who: (A) is given a

conditional right to intervene by a federal statute; or (B) has a claim or defense that shares with

the main action a common question of law or fact." Fed. R. Civ. P. 24. "When considering a

request for permissive intervention, a district court must 'consider whether the intervention will

unduly delay or prejudice the adjudication of the rights of the original parties."


                                             Page 1 of 20
The case in which I seek to intervene concerns the following transactions in which I claim an

interest:


1. Decisions that the defendant or someone acting on her behalf with her consent have taken

   that have caused the plaintiff to have a Twitter account that he uses to be blocked by a

    Twitter account that the defendant uses.

2. Such actions that persist against the defendant in spite ofthe fact that the following pertinent

    court decisions have been issued:

        a. Knisht First AmendmentInstitute v. Trump. No. 18-1691-cv (2d Cir. Julv 9. 2019).

        b. Matal v. Tam. 137 S. Ct. 1744. 582 U.S.. 198 L. Ed. 2d 366(2017).

        c. Barboza v. D'Asata. 151 F. Supp. 3d 363(S.D.N.Y. 2015).

        d. Cohen v. California, 403 U.S. 15. 91 S. Ct. 1780. 29 L. Ed. 2d 284(1971).

        e. Ve^a v. Hempstead Union Free School Dist.. 801 F.3d 72(2d Cir. 2015).


In Knisht First Amendment Institute v. Trump. No. 18-1691-cv (2d Cir. Julv 9. 2019). Donald

Trump was ordered to stop blocking Twitter accounts vdth a Twitter account that he uses for the

same reasons why this Court must follow that precedent. In short, the Twitter accounts that Mr.

Trump uses and were the subject ofthat case were regarded to be public forums. Thejudges

assigned to that case determined that Mr. Trump was unlawfully subjecting people to viewpoint

discrimination in violation of their First Amendment rights by blocking their Twitter accounts

with Twitter accounts that he uses. On 3/26/19, the United States Court of Appeals for the

Second Circuit conducted a hearing for the presentation or oral arguments in that case. While

doing so, that court permitted a news organization named C-Span to make a video recording of

that hearing. The video recording that it recorded ofthat oral arguments hearing is available on




                                           Page 2 of20
the Internet at the following address:

    https://www.c-span.org/video/7459092-l/circuit-hears-oral-argument-presidents-twitter-
    account-case



That video recording confirms that United States Judge Christopher Droney made remarks to the

following effect at the elapsed time of 13 minutes and 2 seconds from the start ofthat recording:

   "For the First Amendment, it doesn't really have to be much more burdensome. If it's more
   burdensome at all...If you have to move down the street, that violates the First Amendment."

Judge Droney made the preceding remarks in regards to a discussion that concerned extra

burdens being imposed on individuals to have access to public forums.


When the United States Supreme Court issued its decision inMatal v. Tarn. 137 S. Ct. 1744. 582

U.S.. 198 L. Ed. 2d 366(2017). it included the following pertinent finding in its decision that

directly addresses First Amendment rights and viewpoint discrimination:

   "giving offense is a viewpoint."

When the United States District Judge Cathy Seibel of the United States District Court for the

Southern District issued her decision in Barboza v. D'Asata. 151 F. Supp. 3d 363(S.D.N.Y.

2015V. she included the pertinent findings shown in the following long excerpt that confirms that

the use of crude and offensive expression by people is protected First Amendment expression

when it a)is done towards government officials in the context of complaining about government

activity and b)does not constitute a true threat:

   "In People v. Mansano, 100 N.Y.2d 569. 570. 764 N.Y.S.2d 379. 796 N.E.2d 470. the New
   York Court of Appeals in 2003 upheld an as applied challenge to section 240.30(1) where the
    defendant left five voice messages on the Village of Ossining Parking Violations Bureau's
    answering machine in which the defendant rained invective on two village employees,
    wished them and their family ill health, and complained oftheirjob performance as well as
    the tickets that she had received. Mangano, 570. The Court of Appeals found this was in the
    scope of protected speech because defendant's messages were crude and offensive but made
    in the context of complaining about government action on a telephone answering machine set
    up for the purpose, among others, of receiving complaints from the public. Mangano 571.



                                           Page 3 of20
   That decision is on all fours with this case. It dealt with offensive language used to express to
   government employees dissatisfaction with government action. Indeed, the conduct in
   Mangano was arguably closer than plaintiffs to the realm of unprotected threats because it
   was repeated, directed at specific persons and wished them harm. And Mangano is in ' 372
   line with well-settled Supreme Court and Second Circuit precedents cited above to the effect
   that only fighting words and true threats, rather than crude or offensive critiques of
   government can be penalized. See for example, Texas v. Johnson. 491 U.S. 397.409. 109
   S.Ct. 2533.105 L.Ed.2d 342 where the Court described flag burning as a generalized
   expression of dissatisfaction with the policies ofthe federal government rather than a direct
   personal insult or invitation to exchange fisticuffs; Cohen,403 U.S. at 16. 20. 91 S.Ct. 1780
   where the court said wearing a jacket saying "fuck the draft" did not amount to fighting
   words; and Posr, 180 F.3d at 415 where "one day you're going to get yours" was held not to
   amount to fighting words. That the court clerks who received plaintiffs message was
   apparently alarmed by it does not alter the analysis. Whether a right is clearly established is
   assessed in light ofthe legal rules that were clearly established at the time. Pearson v.
   Callahan. 555 U.S. 223. 244. 129 S.Ct. 808. 172L.Ed.2d 565. And under the applicable case
   law, plaintiffs message could not have been considered fighting words or true threats."

When the United States Supreme Court issued its decision in Cohen v. California. 403 U.S. 15.

91 S. Ct. 1780. 29 L. Ed. 2d 284(1971k it included the following pertinent finding in its decision

that directly addresses First Amendment rights and viewpoint discrimination;

   "Finally, in arguments before this Court much has been made ofthe claim that Cohen's
   distasteful mode of expression was thrust upon unwilling or unsuspecting viewers, and that
   the State might therefore legitimately act as it did in order to protect the sensitive from
   otherwise unavoidable exposure to appellant's crude form of protest. Of course, the mere
   presumed presence of unwitting listeners or viewers does not serve automatically to justify
   curtailing all speech capable of giving offense. See, e. g.. Organization for a Better Austin v.
   Keefe. 402 U. S. 415(1971). While this Court has recognized that government may properly
   act in many situations to prohibit intrusion into the privacy ofthe home of unwelcome views
   and ideas which cannot be totally banned from the public dialogue, e. g.. Rowan v. Post
   Office Dept.. 397 U. S. 728(1970). we have at the same time consistently stressed that "we
   are often 'captives' outside the sanctuary ofthe home and subject to objectionable speech."
   Id., at 738. The ability of government, consonant with the Constitution, to shut off discourse
   solely to protect others from hearing it is, in other words, dependent upon a showing that
   substantial privacy interests are being invaded in an essentially intolerable manner. Any
   broader view of this authority would effectively empower a majority to silence dissidents
   simply as a matter of personal predilections."

In Cohen v. California. 403 U.S. 15. 91 S. Ct. 1780. 29 L. Ed. 2d 284(1971). the United States

Supreme Court further demonstrated firm and explicit support for First Amendment rights

through the following additional pertinent findings that were included in that court decision:



                                           Page 4 of20
   ""[o]ne ofthe prerogatives of American citizenship is the right to criticize public men and
   measures—and that means not only informed and responsible criticism but the freedom to
   speak foolishly and without moderation." Baumsartner v. United States, 322 U. S. 665,
   673674(1944)."


   "it is nevertheless often true that one man's vulgarity is another's lyric. Indeed, we think it is
   largely because governmental officials cannot make principled distinctions in this area that
   the Constitution leaves matters oftaste and style so largely to the individual."


In Vesa v. Hemvstead Union Free School Dist.. 801 F.3d 72(2d Cir. 20151 the U.S. Court of

Appeals for the Second Circuit addressed discriminatory intent and fraudulent pretexts in the

following findings from that decision while acknowledging that there often is no smoking gun

with which to prove discriminatory intent:

   "Second, in making the plausibility determination, the court is to "draw on its judicial
   experience and common sense." labal. 556 U.S. at 679. 129 S.Ct. 1937. Ofcourse, the court
   must proceed at all times in a fair and deliberative fashion, alert to any unconscious bias that
   could affect decisionmaking.^ In making the plausibility determination, the court must be
   mindful of the "elusive" nature of intentional discrimination. See Burdine, 450 U.S. at 255 n.
   8.101 S.Ct. 1089. As we have recognized, "clever men may easily conceal their
    motivations." Robinson v. 12 Lofts Realty. Inc.. 610F.2d 1032.1043(2d Cir.1979')(internal
   quotation marks omitted). Because discrimination claims implicate an employer's usually
   unstated intent and state of mind,see Meiri v. Dacon. 759 F.2d 989. 998(2d Cir.1985), rarely
   is there "direct, smoking gun, evidence of discrimination," Richards v. N.Y.C. Bd. of
   Educ.. 668 F.Sudp. 259. 265 fS.D.N.Y.1987\ affd, 842 F.2d 1288 f2d Cir.1988). Instead,
   plaintiffs usually must rely on "bits and pieces" ofinformation to support an inference of
   discrimination, i.e., a "mosaic" ofintentional discrimination. Gallasher v. Delaney. 139 F.3d
   338. 342(2d Cir.1998). abrogated in part on other grounds by Burlington Indus.. Inc. v.
   Ellerth. 524 U.S. 742. 118 S.Ct. 2257. 141 L.Ed.2d633 fl998). Again, as we made clear
   in Littlejohn, at the initial stage of a litigation, the plaintiffs burden is "minimal" — he need
   only plausibly 87*87allege facts that provide "at least minimal support for the proposition
   that the employer was motivated by discriminatory intent." 795 F.3d at 311.2015 WL
   4604250. at *8."



My interest in the transactions that are the subject of this action is due to the following facts:

1. The transactions that are the subject ofthis action concern being blocked from a public

   forum by a govemment official.

2. New York City Councilmen Ritchie Torres, Chaim Deutsch, and Barry Grodenchik continue


                                             Page 5 of20
   to illegally block me from identical public forums. This is due to the fact that a Twitter

   account that I use is blocked by Twitter accounts that they use that are public forums.

3. Between 4/27/17 and 3/18/19, members of the NYPD security detail for New York City

   Mayor Bill de Blasio ("the Mayor"), members ofthe Mayor's staff, and other members of the

   Mayor's administration willfully committed illegal acts against me in violation of my rights

   pursuant to the First Amendment,Fifth Amendment,Fourteenth Amendment, and New York

   State's Open Meetings Law to a)prevent me from attending public forums that the Mayor

   conducted and b)otherwise illegally discriminate against me at those public forums to

   subject me to illegal segregation by restricting my attendance at them to an overflow room

   instead ofthe room in which the Mayor conducted them as he did so. The public forums at

   which such illegal acts were committed against me by government officials and members of

   the NYPD that the Mayor condoned as they occurred and thereafter exceeded 15 such public

   hearings and were comprised of public town hall meetings, public resource fair meetings,

   public hearings, and publicity stunts that the Mayor illegally conducted in public areas. Due

   to those illegal acts, I filed an entirely valid federal lawsuit that corresponds to Komatsu v.

   City ofNew York, No. 18-cv-3698(LGSYGWGl(S.D.N.Y.l. On 8/27/19, Judge Loma

   Schofield issued an order in that case in which she authorized me to file a third amended

   complaint that will enable me to vastly expand the scope ofthat case. Such illegal acts that

   were most recently committed against me during a public hearing that the Mayor conducted

   occurred on 3/18/19 inside ofthe Blue Room located inside of New York City Hall during a

   public hearing that concerned labor rights. The following is a link to a copy ofa video

   recording that is available on the Intemet that the Mayor's office arranged to be recorded of

   that public hearing:




                                           Page 6 of20
       https://www.voutube.com/watch?v=rQwvR7ZD23M

   During that public hearing that was a public fomm,I briefly testified in it. My testimony in

   that hearing begins at the elapsed time of 16 minutes and 58 seconds in that video recording.

   The reason why my testimony during that hearing was much briefer than the total amount of

   time to which I was legally entitled was because ofthe following pertinent facts;

   • The Mayor willfully and illegally interrupted me and subjected me to viewpoint

       discrimination as I was beginning to lawfully testify against him during that hearing. At

       that time, I was about to play pertinent video recordings for the benefit ofthe public's

       First Amendment right to hear from a whistleblower. Those video recordings were of

       prior face-to-face conversations that I had with the Mayor about labor matters pertaining

       to wage-theft by a company named NTT Data, Inc. that persists and that the Mayor's

       administration does business with that taxpayers are forced to finance to keep a lot of

       money in the wrong hands.

   • As I lawfully asserted my First Amendment rights by resisting the Mayor's illegal

       interference with my testimony during that hearing, a Black male member of the Mayor's

       NYPD security detail criminally assaulted, harassed, and ejected me from that public

       hearing in flagrant violation of my rights pursuant to the First Amendment,Fourth

       Amendment,Fifth Amendment,Fourteenth Amendment, and New York State's Open

       Meetings Law as well as 18 U.S.C. §245(b)(5).


I am so situated that without intervention, disposition ofthis action may, as a practical matter,

impair or impede my ability to protect my interests. This is true partly for the following reasons:

1. A government official's Twitter account that creates a public forum provides the public with

   the ability to lawfully communicate with the government official to whom that Twitter


                                           Page 7 of20
   account is assigned, that government official's supporters and opponents, people who are

   neutral with respect to that government official, and journalists who have the power to

   widely distribute discussions that the public have with or about government officials.

2. When government officials that include the following people choose to engage in offensive

   and disorderly conduct and otherwise condone such conduct that is committed in their

   presence by other government officials and members ofthe NYPD during a)public forums

   that are comprised of public hearings, public town hall meetings, and public resource fair

   meetings and b)illegal publicity stunts government officials conduct in public areas,

   govemment estoppel and equitable estoppel function to bar them from trying to avoid being

   held accountable for their misconduct in a manner that violates the constitutional rights of

   others:

       a. The Mayor and members of his administration.

       b. Members ofthe New York City Council that include, but are not limited to:

                Ritchie Torres, Chaim Deutsch, Barry Grodenchik, Corey Johnson, Helen
                Rosenthal, Stephen Levin, Brad Lander, Rory Lancman, Laurie Cumbo,Robert
                Comegy,Jr., Ben Kallos, Jimmy Van Bramer,Donovan Richards, Vanessa
                Gibson, Mark Treyger, Keith Powers, Rafael Salamanca, Jr., Karen Koslowitz,
                Antonio Reynoso, Carlos Menchaca, Daniel Dromm, Mark Levine, Justin
                Brannan, Eric Ulrich, Margaret Chin, Adrienne Adams,Paul Vallone, Andrew
                Cohen,Fernando Cabrera, I. Daneek Miller, and Ydanis Rodriguez.

       c. New York City Public Advocate Jumaane Williams and his predecessor, Letitia

             James.


       d. Manhattan Borough President Gale Brewer and Melinda Katz.

       e. New York City's District Attorneys.

       f. Judges and their support personnel.

3. When members ofthe public are illegally prevented from attending public forums that




                                          Page 8 of20
   government officials conduct or are similarly and illegally discriminated against at those

   public forums by being subjected to illegal segregation in regards to them by having their

   attendance restricted to overflow rooms instead of the rooms in which they're conducted

   while they're being conducted and while seating is available, Twitter and other social media

   platforms that include Facebook serve as alternate channels oflawful First Amendment

   expression between such members ofthe public and the following:

       a. Government officials who engage in offensive and disorderly conduct and otherwise
           condone such conduct that is committed in their presence by other government
           officials and members ofthe NYPD during a)public forums that are comprised of
           public hearings, public town hall meetings, and public resource fair meetings and b)
           illegal publicity stunts government officials conduct in public areas.

       b. Members ofthe public who attended such public forums within the rooms in which

           they were conducted or otherwise watched video recordings ofthose public forums

           that were recorded from within those rooms as they were conducted.

       c. Other members ofthe public who support, oppose, and are otherwise neutral with

           respect to the types ofgovernment officials that were just discussed in subparagraph

           "a" above.


       d. Actual journalists who vigorously defend First Amendment rights instead of people

           who sadly work in journalism and opt to censor whistleblowers.

       e. Government regulatory agencies that include the United States Department of Justice

           and the FBI.


4. Although I have repeatedly and truthfully testified about illegal acts that have been

   committed against me by the Mayor, his staff, members of his administration, and members

   ofthe NYPD in relation to public forums that have been conducted by the Mayor and other

   personnel who work for the City of New York during public hearings that New York City




                                           Page 9 of20
   Council committees have held while those hearings were recorded on video, I have no reason

   to believe that any member of the New York City Council complied with their Fourteenth

   Amendment affirmative legal duty to intervene on my behalfin regards to those illegal acts.

   Instead, such members ofthe New York City Council are often absent from such public

   hearings in which I testify while I testify in them in spite ofthe fact that they are members of

   the New York City Council committees to which I testify. Additionally, such members ofthe

   New York City Council also attend such public hearings in which I testify, but leave them

   before my turn to testify in them comes. Members ofthe New York City Council who are

   present during my testimony in such public hearings also otherwise choose to distract

   themselves by playing with their cell phones and in other ways as I testify instead of

   honoring my First Amendment and Fourteenth Amendment due process and equal protection

   rights to be heard at a meaningful time and in a meaningful way that is tailored to my

   circumstances and capacity to be heard. That legal standard that applies to due process rights

   was articulated in the decision that the U.S. Supreme Court issued in Goldberg v. Kelly. 397

   U.S. 254. 90 S. Ct. 1011. 25 L. Ed. 2d 287(1970). Furthermore, other members ofthe New

   York City Council have been known to illegally impose prior restraints on my testimony in

   such public hearings that they haven't on other members ofthe public who have testified in

   those same and similar public hearings that New York City Council committees conduct.

   Ritchie Torres and Robert Comegy, Jr. have done that to me during such public hearings.

5. What follows is a brief discussion that substantiates and otherwise clarifies my remarks in the

   preceding paragraph. The following is a link to a copy ofthe video recording that the New

   York City Council's committee on Oversight and Investigations conducted on 3/26/19 inside

   of the Committee Room located in side of New York City Hall that the New York City




                                          Page 10 of20
Council arranged to be recorded on video;

    https://councilnvc.viebit.com/plaver.php?hash=PVKea3TdHUTv

Ritchie Torres is sadly both the chairman of that New York City Council committee and the

person to whom I truthfully and lawfully testified during that public hearing. My testimony

begins at the elapsed time of 39 minutes and 34 seconds in that video recording. As I testified

to him then for just a few minutes, I did so partly about the fact that I was illegally assaulted,

harassed, and ejected on 3/18/19 from the public hearing that the Mayor held in the Blue

Room located inside ofNew York City Hall that I discussed earlier in this letter. As I did so,

I also played a video recording for the benefit of Judge Schofield, Mr. Torres, others in that

room, and others who may have and may yet watch the video recording of that 3/26/19

public hearing. The video recording that I then played confirmed my claims about the public

hearing that the Mayor conducted on 3/18/19 that I discussed above. Before I played that

video recording then, Mr. Torres violated my Fourteenth Amendment due process and equal

protection rights by subjecting me to selective enforcement that also relates to the "class-of-

one" legal theory applicable to the Fourteenth Amendment. He did so by imposing an

unlawful prior restraint on my First Amendment rights during that public hearing by asking

me ifthere was any profanity in that video recording. A diligent review of video recordings

of New York City Council public hearings that he has conducted and otherwise participated

in reveals that he has consistently not asked other members ofthe public who have testified

in them whether they will use profanity in their testimony prior to the start oftheir testimony.

In that respect, the fact that Mr. Torres asked me that question was disorderly conduct by him

and very offensive to my First Amendment and Fourteenth Amendment rights. During that

same public hearing on 3/26/19,1 also reminded him that I talked with him on 3/18/19



                                        Page 11 of20
around 5 pm in the area located just outside ofthe Broadway entrance to New York City Hall

shortly after I had been illegally a)ejected from a public hearing that the Mayor conducted

inside of New York City Hall and b)coerced by members ofthe NYPD to leave New York

City Hall's compound. I reminded Mr. Torres during that 3/26/19 hearing about the sum and

substance of what he and I discussed on 3/18/19 during that face-to-face chat. I also told him

then that I had recently visited the offices of the New York City Department ofInvestigations

("DOI")to make a complaint to it about illegal acts that were committed against me on

3/18/19 in relation to the public hearing that the Mayor held that I discussed above.

Moreover, I also reminded him the about testimony that I gave to him on 3/26/18 during an

earlier public hearing that he conducted for that same committee. The video recording that

was recorded by the New York City Council ofthat 3/26/18 public hearing is available on the

Internet at the following address:

    https://councilnvc.viebit.com/plaver.php?hash=l diWhOEurD?1

My testimony during that 3/26/18 public hearing begins at the elapsed time of2 hours, 39

minutes, and 42 seconds from the beginning ofthat recording. Although I testified primarily

to Mr. Torres during that hearing, some of my testimony during that hearing was also in

response to good questions that New York City Council Kalman Yeger asked me during it.

While I testified in that public hearing,I testified truthfully throughout it and my testimony

lasted for just a few minutes. The following were some ofthe things that I testified about

during that hearing:

• Members ofthe NYPD illegally subjected me to whistleblower retaliation by having

    prevented me from attending public forums that the Mayor held in 2017 and their actions

    constituted both voter fraud and voter suppression for the Mayor's benefit in violation of




                                       Page 12 of20
5 U.S.C. §1502(a)(l) partly because those public forums were used as campaign events

by the Mayor in 2017 as he ran for re-election as such. One ofthe public forums that the

Mayor conducted that I was illegally prevented from attending was a public town hall

meeting that was held on 10/4/17 in the Bronx that Mr. Torres conducted with the Mayor.

Members ofthe NYPD illegally tried to prevent me from attending a public hearing that

the Mayor held on 1/8/18 inside ofthe Blue Room located inside of New York City Hall.

That public hearing partly concerned legislation on which Mr. Torres had worked that

concerned reforms for the NYPD associated with the "Right-to-Know Act".

I was then defending against an entirely frivolous criminal prosecution that the Bronx

District Attorney's office commenced against me roughly 12 days after I testified against

the NYPD on 12/14/17 during a public hearing that was conducted by New York City

Councilmembers Corey Johnson and Vanessa Gibson inside of the Committee Room

located inside of New York City Hall that was recorded on video for the New York City

Council's Public Safety Committee. I told Mr. Torres and Mr. Yeger during that 3/26/18

public hearing that the frivolous criminal prosecution stemmed from my having been

illegally stopped, seized, and arrested by members ofthe NYPD while I was lawfully

conducting myself on 12/26/17 as I was then walking in a public area.

When I talked with NYPD Commissioner James O'Neill on 2/23/18 at the New York

Law School located in lower Manhattan about illegal acts that NYPD Commanding

Officer Howard Redmond had been committing against me, Mr. O'Neill fraudulently

claimed that I had filed a lawsuit against Mr. Redmond and that Mr. O'Neill refused to

answer my questions that concerned a valid federal lawsuit that someone else filed

against Mr. Redmond.




                                  Page 13 of 20
• I live in housing that is for military veterans in the Bronx. My landlord(Urban Pathways,

   Inc.)subjected me to an illegal bait-and-switch fraud in regards to a binding and fully-

    enforceable apartment lease agreement that I signed in the offices ofthe New York City

    Human Resources Administration("HRA")that is among the agencies that comprise the

    Mayor's administration. My landlord is a business partner ofHRA that gets funding from

   it to serve as the landlord ofthe building in which I reside. Taxpayers and voters make

   that funding available to HRA. The landlord ofthe building in which I reside had been

    neglecting to make repairs that were needed in that building. That landlord also didn't

    then have the building in which I reside validly registered with the New York City

    Department of Housing,Preservation & Development("HPD"). Although I reported

    those deficiencies about that landlord to both HRA and HPD,neither ofthem were

    having appropriate corrective action taken in response. I then asked Mr. Torres if he

    would intervene in place ofHRA and HPD for that matter. Mr. Torres then expressed that

    he and his staff could follow-up with HPD about what I reported to him. However,

    problems requiring repairs in the building in which I reside that I reported to him on

    3/26/18 during that hearing have since not been fixed. That fact further demonstrates

    disorderly and offensive conduct by Mr. Torres for failing to have someone follow-up

    with me to ensure that the deficiencies that I referenced while I testified to him on

    3/26/18 would be fully and properly resolved by now.

• 1 was assaulted on 7/2/16 in the apartment in which 1 reside by my former roommate due

    to fraud, forgery, and negligence by HRA and Urban Pathways, Inc. 1 didn't have

    sufficient time then to include all of those details in my testimony. My testimony about

    that point is at the elapsed time of2 hours, 41 minutes, and 55 seconds from the start of



                                       Page 14 of20
       the video recording ofthat 3/26/18 public hearing.

6. Returning to my earlier discussion about the testimony that I gave to Mr. Torres on 3/26/19

   during the public hearing that he conducted for the New York City Council's Committee on

   Oversight and Investigations that was conducted inside of the Committee Room located

   inside of New York City Hall, I talked about the following with Mr. Torres at the elapsed

   time of42 minutes and 51 seconds from the start of the video recording that was recorded of

   that public hearing due to arrangements that the New York City Council made:

       a. HRA was illegally refusing to comply with FOIL demands that I submitted to it in

           violation of my rights pursuant to FOIL and the First Amendment.

       b. Records that I needed from HRA that pertained to those FOIL demands were

           essential for litigation in which I was then involved.

       c. I clearly asked Mr. Torres if he would intervene on my behalf to have HRA

           compelled to fully comply with my FOIL demands in his capacity as the chairman of

           that oversight committee. In response, Mr. Torres made a remark to me that was

           offensive to my First Amendment rights and my Fourteenth Amendment right to have

           him perform his affirmative legal duty to intervene on my behalf against HRA.His

           remark was offensive because he implied that I was not permitted to ask him a valid

           question during a public hearing.

7. Concerning what Ijust discussed about public hearings that Mr. Torres and the Mayor

   conducted on 3/26/19 and 3/18/19, links to video recordings that are available on the Internet

   that were recorded on those dates that further substantiate my claims about 3/18/19 that I

    have discussed in this letter and establish that members ofthe New York City Council's

    Committee on Oversight and Investigations violated my due process rights on 3/26/19 during




                                          Page 15 of20
the public hearing that Mr. Torres then conducted by being absent from it are presented next,

   a. The following is a screenshot from a video recording that I received from the NYPD

       in response to a FOIL demand that I submitted to it:




       The screenshot above is from a video recording that was recorded on 3/26/19 by

       video security cameras that the NYPD controls. That video recording was recorded as

       I testified to Ritchie Torres during the public hearing that he conducted on that date

       inside of the Committee Room in New York City Hall. One ofthe things that is very

       significant about what is proven by what is shown in that video is that it confirms that

       members ofthe New York City Council who are members ofits Oversight and

       Investigations committee were absent from that hearing as I testified in violation of

       my constitutional due process rights to be heard in a meaningful way at a meaningful

       time.

   b. The following is a link to a video recording that is available on the Internet that I

       recorded with a cell phone on 3/18/19 of members ofthe NYPD immediately after I

       was ejected from the public hearing that the Mayor held that I discussed above:



                                      Page 16 of20
       https://drive.google.com/open?id=lYqFwxondVpHCgxISpm9kqHkrlMKikp e

   That video begins by showing NYPD Sergeant Jemaal Gungor. He was among the

   first members of the NYPD I encountered immediately after I was illegally ejected

   from the Blue Room inside of New York City Hall on 3/18/19. Mr. Gungor is heard

   in that video recording lying to me by fraudulently claiming that the public hearing

   that the Mayor conducted on that date from which I was illegally ejected wasn't a

   public hearing. He also illegally made no attempt to intervene on my behalfto try to

   enable me to re-enter that public hearing to lawfully complete my testimony in it.

   Another unknown member ofthe NYPD is shown in that video illegally coercing me

   to leave New York City Hall's compound while illegally refusing to tell me his name

   in response to a clear demand that I made to him for that information. Due to their

   actions against me on 3/18/19 at New York City Hall, both Mr. Gungor and that other

   unknown member of the NYPD violated both my First Amendment and Fourteenth

    Amendment rights as well as 18 U.S.C. §245(b)(5)and 18 U.S.C. § 241 by how they

   treated me then.


c. The following is a link to a video recording that is available on the Internet that I

   received from the NYPD in response to a FOIL demand that I submitted to it and was

   recorded on 3/18/19:

       https://drive.google.com/open?id=lrTBOcU2txrOwl23vkaB21RK90H8dsvli

   That video recording was recorded by a video security camera that the NYPD

   controls and shows an aerial view ofthe front ofNew York City Hall as Mr. Gungor

   and other members ofthe NYPD illegally coerced me to leave New York City Hall's

   compound. I'm seen in that video recording at the elapsed time of54 minutes and 14




                                   Page 17 of20
          seconds as Mr. Gungor is escorting out ofthe main entrance to the New York City

          Hall building while I weis wearing a white sweater,

      d. The following is a link to a video recording that is available on the Internet that I

          received from the NYPD in response to a FOIL demand that I submitted to it and was

          recorded on 3/18/19:

              httPs://drive.google.com/open?id=lIKBHpLvN7zSX6RLwaBi05G6alJKokErR

          That video recording was recorded by a video security camera that the NYPD

          controls and shows a side view of New York City Hall from an area by Park Row as

          Mr. Gungor and other members ofthe NYPD illegally coerced me to leave New York

          City Hall's compound. I'm seen in that video recording at the elapsed time of 54

          minutes and 20 seconds as Mr. Gungor is escorting out ofthe main entrance to the

          New York City Hall building while I was wearing a white sweater.

8. Concerning a decision that New York City Councilman Chaim Deutsch made to use a

   Twitter account that he uses to block one that I use, my experiences from having testified to

   directly to him during public hearings that committees ofthe New York City Council have

   conducted and otherwise talked with him outside of New York City Hall's building have

   confirmed that he is as disingenuous as Mr. Torres and the Mayor with regard to upholding

   civil rights and assisting military veterans. For obvious reasons, that fact is extremely

   offensive. What follows is a screenshot from a video recording that I received from the

   NYPD in response to a FOIL demand. That video recording was recorded on 11/27/17 near

   the Broadway entrance to New York City Hall. Mr. Deutsch and I are shown in that

   screenshot at 11:38 am as I stood next to the NYPD guardhouse that is located just inside of

   the Broadway entrance to New York City Hall. Mr. Deutsch is shown on the left side ofthat



                                          Page 18 of20
screenshot while standing next to his car. At that time, NYPD Officer Cruz(badge #: 751)

was inside ofthe guardhouse shown in that screenshot located to my right and was illegally

violating my rights pursuant to the First Amendment,Fourteenth Amendment, and New York

State's Open Meetings Law by not allowing me to proceed past that point to the NYPD

security screening area in order to then be able to enter the New York City Hall building in

order to attend and testify in a public hearing that the Mayor conducted at noon in the Blue

Room in New York City Hall that concerned proposed legislation about privacy rights.




    The following is a link to the public notice that is available on the Internet and was issued

    in an official New York City government report known as"The City Record" for the

    public hearing that the Mayor conducted on 11/27/17 that I just referred to:

        https://a856-citvrecord.nvc.gov/RequestDetail/20171121102




                                       Page 19 of 20
       The following is a link to a copy ofthe video recording that is available on the Internet

       that the Mayor's office arranged to be recorded of the public hearing that the Mayor

       conducted on 11/27/17 at noon within the Blue Room located inside of New York City

       Hall:

           https://www.voutube.com/watch?v=gJovs33FfAk

       During my interactions with Mr. Deutsch on 11/27/17, he illegally made no attempt to try

       to enable me to attend the public hearing that the Mayor conducted that 1just discussed in

       violation of my Fourteenth Amendment rights and his legal duty to intervene. Mr.

       Deutsch is irresponsibly a staunch supporter of the NYPD.

My interests as they pertain to the transactions that are the subject ofthis lawsuit are not

adequately represented by the parties in it nor their attorneys.



In the event that this Court needs clarification about anything that 1 have discussed in this letter, 1

respectfully request a conference with this Court for that purpose.



Thank you for your time and consideration.


Regards,


Towaki Komatsu




                                            Page 20 of 20
